:,'-.i c i.T W^.oniir.j:

                                                              2015SEP 28 kill: i..




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of
                                                        No. 72459-2-1
JOHN PHILLIP HALL,
                                                        DIVISION ONE
                    Appellant,
                                                        UNPUBLISHED OPINION
             and


DIANE ELIZABETH HALL a/k/a DIANE
ELIZABETH VAN NATTER,

                     Respondent.                        FILED: September 28, 2015


       Appelwick,    J.   —   Hall appeals the order denying        revision of a

commissioner's order denying his request for equitable relief based on an alleged

violation of the terms of a dissolution decree. Hall fails to demonstrate any abuse

of discretion by the superior court judge. We affirm.

                                      FACTS

       On January 3, 2014, the trial court entered a dissolution decree dividing

the property and dissolving the marriage of John Hall and Diane Van Natter.1

Consistent with the parties CR 2A agreement, the court allocated a condominium



      1 Although Van Natter was known as Diane Hall during the marriage,
because the dissolution decree directed her name to be changed to Diane
Elizabeth Van Natter, we refer to her by that name in this opinion.
No. 72459-2-1/2




located in Edmonds to Hall, allowing him "six months to refinance the Edmonds

property and remove [Van Natter] from any obligation thereon, or the same shall

be sold."   Further, "[i]f the net proceeds from the sale or refinancing of the

property . . . exceed $25,000.00, the excess shall be split evenly between the

parties."   The decree provides, "Each party shall promptly execute any

documents or provide any reasonable assistance necessary to effectuate the

transfer of property or other terms of this decree." The decree also restrains

each party "from contacting the other except through counsel."

       In a letter to Van Natter's attorney dated May 21, 2014, Hall described his

April 14 mediation meeting with "Chase," the lender on the mortgage on the

Edmonds property.     According to Hall, Chase refused to proceed without Van

Natter's "presence or appointed proxy" because she "was the originator of the

2005 delinquent loan."     In his letter, Hall requested that Van Natter, "either

herself or by proxy" agree to add Hall to the loan so he could negotiate with

Chase for a reduction of principal and monthly payments. "[T]hough Diane would

remain on the loan, the foreclosure process would terminate, I would fully service

the new loan, and I would then be in much better position to find a new lender to

refinance the reduced loan and take Diane off entirely."

       Hall sent a note dated June 3, 2014, to Van Natter's attorney asking for a

response to his letter.   Hall's attorney sent a letter to Van Natter's attorney on

June 5, 2014, stating Hall "needs [Van Natter's] cooperation to add him to the

Chase mortgage so that Chase will deal with him directly and he in turn can
No. 72459-2-1/3




continue the negotiations to obtain a favorable loan mitigation which in turn would

allow him to more easily refinance the existing loan in a timely fashion."

       In a letter dated June 10, 2014, Van Natter's attorney informed Hall that

"Diane Van Natter will cooperate in your refinance of the condominium subject to

the provisions of the Decree of Dissolution, provided that documents are

provided by the bank directly to me, or via escrow.      However, pursuant to the

Decree of Dissolution, this refinance needs to be accomplished by you, not as

any kind of co-borrower with Diane."

       On July 3, 2014, Hall filed a motion to compel Van Natter to assist him in

his loan modification efforts by "facilitating addition of [Hall's] name and removal

of [Van Natter's] name on the existing mortgage with Chase Bank."            Hall also

requested a stay, waiver, or elimination of the provision requiring the sale of the

Edmonds property.     He also sought appointment of a special master, at Van

Natter's expense, to sign "any and all documents relating to the condominium

and the mortgage" in the event she refused to do so.         Finally, Hall requested

orders directing Van Natter to produce items of personal property and files

relating to litigation concerning the condominium and mortgage.

       In response, Van Natter filed a declaration stating that she executed a quit

claim deed during the marriage to convey the Edmonds property to Hall, that Hall

did not inform her of any mediation regarding the mortgage on the Edmonds

property, that Hall had not complied with the decree regarding refinancing or

selling the Edmonds property, and that the requested items were in Hall's

possession or missing.     Van Natter requested an award of attorney fees of
No. 72459-2-1/4




$750.00. In reply, Hall produced a copy of an e-mail his attorney sent to Van

Natter's attorney on July 14, 2014, requesting that Van Natter execute an

attached special limited power of attorney.2

       After a hearing, a court commissioner denied Hall's motion but did not

award fees to Van Natter.    Hall filed a motion for revision. The superior court

judge denied Hall's motion for revision and awarded Van Natter $500.00 "as

terms." Hall appeals.

                                   DISCUSSION


       On a motion for revision of a commissioner's ruling, the superior court

judge reviews the commissioner's findings of fact and conclusions of law de novo

based upon the evidence and issues presented to the commissioner.              In re

Marriage of Moody. 137 Wn.2d 979, 992-93, 976 P.2d 1240 (1999).                 The

superior court "is not required to defer to the fact-finding discretion of the

commissioner," but "is authorized to determine its own facts based on the record

before the commissioner." In re Marriage of Dodd, 120 Wn. App. 638, 644-45,

86 P.3d 801 (2004).     On appeal, we review the superior court's ruling, not the

commissioner's. In re Marriage of Fairchild, 148 Wn. App. 828, 831, 207 P.3d

449 (2009); RCW 2.24.050.

       As a general rule, the provisions in a dissolution decree as to property

disposition "may not be revoked or modified, unless the court finds the existence

of conditions that justify the reopening of a judgment under the laws of this state."

RCW 26.09.170(1).       However, a trial court has the power to enforce the

       2 No attachments to the e-mail message appear in the record.
No. 72459-2-1/5




provisions of its decree as long as it does not modify the decree. In re Marriage

of Greenlee. 65 Wn. App. 703, 710, 829 P.2d 1120 (1992).                "The court's

equitable jurisdiction includes the ability to grant whatever relief the facts

warrant." In re Marriage of Farmer. 172 Wn.2d 616, 625, 259 P.3d 256 (2011).

We will not disturb the trial court's findings of fact as long as substantial evidence

supports the findings. In re Marriage of Rockwell, 141 Wn. App. 235, 242, 170

P.3d 572 (2007). This court will not substitute its judgment for that of the trial

court or weigh the evidence. In re Marriage of Rich, 80 Wn. App. 252, 259, 907

P.2d 1234 (1996).

       First, Hall faults the court for not finding that Van Natter violated the terms

of the decree requiring her to "promptly execute any documents or provide any

reasonable assistance necessary to effectuate the transfer of property or other

terms of this decree," when "virtually all" the evidence in the record "would seem

to support" such a finding.      We disagree with Hall's characterization of the

evidence.


       The record reveals that Hall and his attorney sent three letters to Van

Natter's attorney between May 21 and June 3, requesting "cooperation" and her

agreement or "proxy" for Hall's negotiations with Chase. But, the letters do not

request her signature on any particular document or request that she

independently contact Chase.       Van Natter's attorney responded on June 10,

indicating her willingness to cooperate by signing documents provided directly to

her attorney by the bank or escrow.       Nothing in the record suggests that Van

Natter refused to sign any document provided to her attorney by the bank or
No. 72459-2-1/6




escrow as she had agreed. It was not until July 14 that Hall's attorney, rather

than the bank or escrow, e-mailed Van Natter's attorney a specific document and

requested her signature. Nothing in the decree of dissolution requires that she

become a coborrower in order to facilitate Hall's refinance.


       In his motion to compel or for other relief, Hall claimed that Van Natter's

failure to fulfill her duties under the decree justified an equitable remedy.     In

determining Hall's motion for revision of the commissioner's order, the superior

court judge had the authority to make a factual determination as to whether Van

Natter violated the decree. See Marriage of Dodd. 120 Wn. App. at 644-45. The

superior court judge did not enter written findings of fact and conclusions of law.3

However, we presume the absence of a finding on the material question of

whether Van Natter violated the decree is a negative finding against Hall, the

party with the burden of proof. Fettig v. Dep't of Soc. & Health Servs., 49 Wn.

App. 466, 478, 744 P.2d 349 (1987).         And the record contains substantial

evidence to support the court's presumed finding that Van Natter's conduct was

reasonable under the circumstances. Hall obviously disagrees with the court's

view of the facts and circumstances, but he fails to demonstrate any abuse of

discretion by the superior court judge. The court properly denied Hall's request

for equitable relief.

        Hall also raises two issues based on assignments of error to the

commissioner's order. In particular, he contends that the commissioner erred by



     3 The order simply states, "Petitioner's motion for revision is denied.
Respondent is awarded $500.00 as terms."
No. 72459-2-1/7




denying relief based on his failure to make a showing of likely success in his loan

modification efforts, and that a comparison between the clerk's minute entry

describing the commissioner's oral findings of fact and conclusions of law and

the minute entry memorializing the hearing by the superior court judge reveal an

abuse of discretion. Because the findings and conclusions of the commissioner

are not determinative and we review only the decision of the superior court judge,

we do not address these claims of error. Marriage of Fairchild, 148 Wn. App. at

831; RCW 2.24.050.

      Van Natter requests attorney fees on appeal under RAP 18.1 and RCW

26.09.140, which provides that "[u]pon any appeal, the appellate court may, in its

discretion, order a party to pay for the cost to the other party of maintaining the

appeal and attorneys' fees in addition to statutory costs." In light of the trial

court's award of terms below and the lack of merit in Hall's briefing, we exercise

our discretion and grant Van Natter's request for fees, subject to her compliance

with RAP 18.1.

       Affirmed.




WE CON